Exhibit 10.2

 

[tlogo.jpg]

 

[tex10-2barcode.jpg]

 

AMENDED AND RESTATED

 

REVOLVING TERM NOTE

 

March 6, 2015

 

$3,000,000.00

 

For value received, the undersigned Medical Transcription Billing, Corp., a
Delaware corporation, with an address of 7 Clyde Road, Somerset, New Jersey
08873 (the "Borrower"), promises to pay to the order of TD Bank, N.A., a
National Association with an address of 560 Route 22 East, Bridgewater, New
Jersey 08807 (together with its successors and assigns, the "Bank"), the
principal amount of Three Million Dollars and Zero Cents ($3,000,000.00), or, if
less, such amount as may be the aggregate unpaid principal amount of all loans
or advances made by the Bank to the Borrower pursuant hereto, on or before
November 30, 2015 (the "Maturity Date") unless extended in writing by the Bank
in its sole and absolute discretion, together with interest from the date hereof
on the unpaid principal balance from time to time outstanding until paid in
full. The aggregate principal balance outstanding shall bear interest thereon at
a per annum rate equal to One Percent (1.0%) above the Wall Street Journal Prime
Rate (as hereinafter defined). All accrued and unpaid interest shall be payable
monthly in arrears on the 3rd day of each month, commencing on April 3, 2015.

 

Notwithstanding anything to the contrary in this Note, the interest rate on this
Note is limited by a floor as follows: the minimum interest rate (i.e. floor) is
4.25% per annum.

 

Wall Street Journal Prime Rate means the rate published from time to time by the
Wall Street Journal as the U.S. Prime Rate, or, in the event the Wall Street
Journal ceases publication of Prime Rates, the base, reference or other rate
then designated by the Bank, in its sole discretion, for general commercial loan
reference purposes, it being understood that such rate is a reference rate, not
necessarily the lowest, established from time to time, which serves as the basis
upon which effective interest rates are calculated for loans making reference
thereto.

 

The effective interest rate applicable to the Borrower's loans evidenced hereby
shall change on the date of each change in the Wall Street Journal Prime Rate.

 

This Note is an amendment and restatement of that certain $400,000.00 Revolving
Term Note, dated January 31, 2011 (as previously amended, modified or
supplemented, the "Original Note"), by the Borrower in favor of the Bank and
shall be secured to the same extent and with the same priority as the Original
Note.

 

Principal and interest shall be payable at the Bank's main office or at such
other place as the Bank may designate in writing in immediately available funds
in lawful money of the United States of America without set-off, deduction or
counterclaim. Interest shall be calculated on the basis of actual number of days
elapsed and a 360-day year.

 

This Note is a revolving note and, subject to the foregoing and in accordance
with the provisions hereof and of any and all other agreements between the
Borrower and the Bank related hereto, the Borrower may, at its option, borrow,
pay, prepay and reborrow hereunder at any time prior to the Maturity Date or
such earlier date as the obligations of the Borrower to the Bank under this
Note, and any other agreements between the Bank and the Borrower related hereto,
shall become due and payable, or the obligation of the Bank to extend financial
accommodations to the Borrower shall terminate; provided, however, that in any
event the principal balance outstanding hereunder shall at no time exceed the
face amount of this Note. This Note shall continue in full force and effect
until all obligations and liabilities evidenced by this Note are paid in full
and the Bank is no longer obligated to extend financial accommodations to the
Borrower, even if, from time to time, there are no amounts outstanding
respecting this Note.

 

Loan Number - Note 1: 19335890001

 

 

 

 

At the option of the Bank, this Note shall become immediately due and payable
without notice or demand upon the occurrence at any time of any of the following
events of default (each, an "Event of Default"): (1) default of any liability,
obligation, covenant or undertaking of the Borrower, any endorser or any
guarantor hereof to the Bank, hereunder or otherwise, including, without
limitation, failure to pay in full and when due any installment of principal or
interest or default of the Borrower, any endorser or any guarantor hereof under
any other loan document delivered by the Borrower, any endorser or any
guarantor, or in connection with the loan evidenced by this Note or any other
agreement by the Borrower, any endorser or any guarantor with the Bank
continuing for 15 days with respect to any default (other than with respect to
the payment of money for which there is no grace period); (2) failure of the
Borrower, any endorser or any guarantor hereof to maintain aggregate collateral
security value satisfactory to the Bank continuing for 15 days; (3) default of
any material liability, obligation or undertaking of the Borrower, any endorser
or any guarantor hereof to any other party continuing for 15 days; (4) if any
statement, representation or warranty heretofore, now or hereafter made by the
Borrower, any endorser or any guarantor hereof in connection with the loan
evidenced by this Note or in any supporting financial statement of the Borrower,
any endorser or any guarantor hereof shall be determined by the Bank to have
been false or misleading in any material respect when made; (5) if the Borrower,
any endorser or any guarantor hereof is a corporation, trust, partnership or
limited liability company, the liquidation, termination or dissolution of any
such organization, or the merger or consolidation of such organization into
another entity, or its ceasing to carry on actively its present business or the
appointment of a receiver for its property; (6) the death of the Borrower, any
endorser or any guarantor hereof and, if the Borrower, any endorser or any
guarantor hereof is a partnership or limited liability company, the death of any
partner or member; (7) the institution by or against the Borrower, any endorser
or any guarantor hereof of any proceedings under the Bankruptcy Code 11 USC §101
et seq. or any other law in which the Borrower, any endorser or any guarantor
hereof is alleged to be insolvent or unable to pay its debts as they mature, or
the making by the Borrower, any endorser or any guarantor hereof of an
assignment for the benefit of creditors or the granting by the Borrower, any
endorser or any guarantor hereof of a trust mortgage for the benefit of
creditors; (8) the service upon the Bank of a writ in which the Bank is named as
trustee of the Borrower, any endorser or any guarantor hereof; (9) a judgment or
judgments for the payment of money shall be rendered against the Borrower, any
endorser or any guarantor hereof, and any such judgment shall remain unsatisfied
and in effect for any period of thirty (30) consecutive days without a stay of
execution; (10) any levy, lien (including mechanics lien) except as permitted
under any of the other loan documents between the Bank and the Borrower,
seizure, attachment, execution or similar process shall be issued or levied on
any of the property of the Borrower, any endorser or any guarantor hereof; (11)
the termination or revocation of any guaranty hereof; or (12) the occurrence of
such a change in the condition or affairs (financial or otherwise) of the
Borrower, any endorser or any guarantor hereof, or the occurrence of any other
event or circumstance, such that the Bank, in its sole discretion, deems that it
is insecure or that the prospects for timely or full payment or performance of
any obligation of the Borrower, any endorser or any guarantor hereof to the Bank
has been or may be impaired.

 

Any payments received by the Bank on account of this Note shall, at the Bank's
option, be applied to any accrued unpaid interest, then to outstanding and due
amounts of principal; then to any required escrow payment if applicable; then to
any debt protection insurance premium if applicable; and then to any fees
including late charges and then to any costs. Notwithstanding the foregoing, any
payments received after the occurrence and during the continuance of an Event of
Default shall be applied in such manner as the Bank may determine. The Borrower
hereby authorizes the Bank to charge any deposit account which the Borrower may
maintain with the Bank for any payment required hereunder without prior notice
to the Borrower.

 

The Borrower hereby authorizes Bank to charge checking account number 7855110917
at Bank (or such other account maintained by the Borrower at Bank as the
Borrower shall designate by written notice to the Bank) (the "Deposit Account")
to satisfy the monthly payments due and payable to Bank hereunder. Bank is
hereby authorized to charge the Deposit Account on each charge date or, if any
charge date shall fall on a Saturday, Sunday or legal holiday, then either on
the first (1st) business day immediately preceding or the first (1st) business
day immediately following any such charge date until the Note shall be paid in
full.

 

Loan Number - Note 1: 19335890001

 

2

 

 

The Borrower agrees to maintain sufficient funds in the Deposit Account to
satisfy the payment due Bank under the Note on each charge date during the term
of the loan. If sufficient funds are not available in the Deposit Account on any
charge date to pay the amounts then due and payable under this Note, Bank, in
its sole discretion, is authorized to: (a) charge the Deposit Account for such
lesser amount as shall then be available; and/or (b) charge the Deposit Account
on such later date or dates that funds shall be available in the Deposit Account
to satisfy the payment then due (or balance of such payment then due).
Notwithstanding the foregoing, the Borrower shall only be entitled to receive
credit in respect of any payments of principal and interest due under this Note
for funds actually received by Bank as a result of any such charges to the
Deposit Account. The Borrower shall be liable to Bank for any late fees or
interest at the default rate on any payments not made on a timely basis by the
Borrower because of insufficient funds in the Deposit Account on any charge
date. In the event the Deposit Account continues to contain insufficient funds
to fully satisfy the payments due Bank under this Note, the Borrower shall be
responsible for making all such payments from another source and in no event
shall the obligations of the Borrower under this Note be affected or diminished
as a result of any shortages in the Deposit Account, it being understood and
agreed that the Borrower shall at all times remain liable for payment in full of
all indebtedness under the Note.

 

Bank may, at Bank’s sole discretion, discontinue charging the Deposit Account at
any time on not less than ten (10) days’ written notice to the Borrower, in
which event, the Borrower shall thereafter be responsible for making all
payments hereunder to Bank at the address set forth in Bank’s notice or if no
such address is given, then to Bank at P.O. Box 5600, Lewiston, Maine
04243-5600.

 

If pursuant to the terms of this Note, the Borrower is at any time obligated to
pay interest on the principal balance at a rate in excess of the maximum
interest rate permitted by applicable law for the loan evidenced by this Note,
the applicable interest rate shall be immediately reduced to such maximum rate
and all previous payments in excess of the maximum rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder.

 

The Borrower represents to the Bank that the proceeds of this Note will not be
used for personal, family or household purposes or for the purpose of purchasing
or carrying margin stock or margin securities within the meaning of Regulations
U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
221 and 224.

 

The Borrower and each endorser and guarantor hereof grant to the Bank a
continuing lien on and security interest in any and all deposits or other sums
at any time credited by or due from the Bank or any Bank Affiliate (as
hereinafter defined) to the Borrower and/or each endorser or guarantor hereof
and any cash, securities, instruments or other property of the Borrower and each
endorser and guarantor hereof in the possession of the Bank or any Bank
Affiliate, whether for safekeeping or otherwise, or in transit to or from the
Bank or any Bank Affiliate (regardless of the reason the Bank or Bank Affiliate
had received the same or whether the Bank or Bank Affiliate has conditionally
released the same) as security for the full and punctual payment and performance
of all of the liabilities and obligations of the Borrower and/or any endorser or
guarantor hereof to the Bank or any Bank Affiliate and such deposits and other
sums may be applied or set off against such liabilities and obligations of the
Borrower or any endorser or guarantor hereof to the Bank or any Bank Affiliate
at any time, whether or not such are then due, whether or not demand has been
made and whether or not other collateral is then available to the Bank or any
Bank Affiliate.

 

No delay or omission on the part of the Bank in exercising any right hereunder
shall operate as a waiver of such right or of any other right of the Bank, nor
shall any delay, omission or waiver on any one occasion be deemed a bar to or
waiver of the same or any other right on any future occasion. The Borrower and
every endorser or guarantor of this Note, regardless of the time, order or place
of signing, waive presentment, demand, protest, notice of intent to accelerate,
notice of acceleration and all other notices of every kind in connection with
the delivery, acceptance, performance or enforcement of this Note and assent to
any extension or postponement of the time of payment or any other indulgence, to
any substitution, exchange or release of collateral, and to the addition or
release of any other party or person primarily or secondarily liable and waives
all recourse to suretyship and guarantor defenses generally, including any
defense based on impairment of collateral. To the maximum extent permitted by
law, the Borrower and each endorser and guarantor of this Note waive and
terminate any homestead rights and/or exemptions respecting any premises under
the provisions of any applicable homestead laws.

 

Loan Number - Note 1: 19335890001

 

3

 

 

The Borrower and each endorser and guarantor of this Note shall indemnify,
defend and hold the Bank and the Bank Affiliates and their directors, officers,
employees, agents and attorneys (each an "Indemnitee") harmless against any
claim brought or threatened against any Indemnitee by the Borrower, by any
endorser or guarantor, or by any other person (as well as from attorneys'
reasonable fees and expenses in connection therewith) on account of the Bank's
relationship with the Borrower or any endorser or guarantor hereof (each of
which may be defended, compromised, settled or pursued by the Bank with counsel
of the Bank's selection, but at the expense of the Borrower and any endorser
and/or guarantor), except for any claim arising out of the gross negligence or
willful misconduct of the Bank.

 

The Borrower and each endorser and guarantor of this Note agree to pay, upon
demand, costs of collection of all amounts under this Note including, without
limitation, principal and interest, or in connection with the enforcement of, or
realization on, any security for this Note, including, without limitation, to
the extent permitted by applicable law, reasonable attorneys' fees and expenses.
Upon the occurrence and during the continuance of an Event of Default, interest
shall accrue at a rate per annum equal to the aggregate of 4.0% plus the rate
provided for herein. If any payment due under this Note is unpaid for 15 days or
more, the Borrower shall pay, in addition to any other sums due under this Note
(and without limiting the Bank's other remedies on account thereof), a late
charge equal to 6.0% of such unpaid amount. Borrower acknowledges that: (a) such
additional rate is a material inducement to the Bank to make the loan evidenced
by this Note to the Borrower, (b) the Bank would not have made such loan in the
absence of the agreement of the Borrower to pay such additional rate, (c) such
additional rate represents compensation for increased risk to the Bank that such
loan will not be repaid, and (d) such rate is not a penalty and represents a
reasonable estimate of (i) the cost to the Bank in allocating its resources
(both personal and financial) to the on-going review, monitoring, administration
and collection of such loan and (ii) compensation to the Bank for losses that
are difficult to ascertain.

 

This Note shall be binding upon the Borrower and each endorser and guarantor
hereof and upon their respective heirs, successors, assigns and legal
representatives, and shall inure to the benefit of the Bank and its successors,
endorsees and assigns.

 

The liabilities of the Borrower and each Borrower, if more than one, and any
endorser or guarantor of this Note are joint and several; provided, however, the
release by the Bank of the Borrower or any one or more endorsers or guarantors
shall not release any other person obligated on account of this Note. Any and
all present and future debts of the Borrower to any endorser or guarantor of
this Note are subordinated to the full payment and performance of all present
and future debts and obligations of the Borrower to the Bank. Each reference in
this Note to the Borrower and each Borrower, if more than one, and endorser or
guarantor of this Note, is to such person individually and also to all such
persons jointly. No person obligated on account of this Note may seek
contribution from any other person also obligated, unless and until all
liabilities, obligations and indebtedness to the Bank of the person from whom
contribution is sought have been irrevocably satisfied in full. The release or
compromise by the Bank of any collateral shall not release any person obligated
on account of this Note.

 

The Borrower and each endorser and guarantor hereof each authorizes the Bank to
complete this Note if delivered incomplete in any respect. A photographic or
other reproduction of this Note may be made by the Bank, and any such
reproduction shall be admissible in evidence with the same effect as the
original itself in any judicial or administrative proceeding, whether or not the
original is in existence.

 

The Borrower will from time to time execute and deliver to the Bank such
documents, and take or cause to be taken, all such other further action, as the
Bank may request in order to effect and confirm or vest more securely in the
Bank all rights contemplated by this Note or any other loan documents related
thereto (including, without limitation, to correct clerical errors) or to vest
more fully in or assure to the Bank the security interest in any collateral
securing this Note or to comply with applicable statute or law.

 

The Borrower agrees to execute, re-execute, cause any Guarantor(s) or other
third party(ies) involved in the loan transaction to execute and/or re-execute
and to deliver to Bank or its legal counsel, as may be deemed appropriate, any
document or instrument signed in connection with the Loan which was incorrectly
drafted and/or signed, as well as any document or instrument which should have
been signed at or prior to the closing of the Loan, but which was not so signed
and delivered. Borrower agrees to comply with any written request by Bank within
ten (10) days after receipt by Borrower of such request. Failure by Borrower to
so comply shall, at the option of Bank, upon notice to Borrower, constitute an
event of default under the Loan. The Borrower authorizes the Bank to make any
credit inquiries Bank deems necessary and authorizes any person or credit
reporting agency to give Bank a copy of the Borrower’s credit report and any
other financial information it may have.

 

Loan Number - Note 1: 19335890001

 

4

 

 

This Note shall be governed by the laws of the State of New Jersey without
giving effect to the conflicts of laws principles thereof.

 

Any notices under or pursuant to this Note shall be deemed duly received and
effective if delivered in hand to any officer of agent of the Borrower or Bank,
or if mailed by registered or certified mail, return receipt requested,
addressed to the Borrower or Bank at the address set forth in this Note or as
any party may from time to time designate by written notice to the other party;
notwithstanding the foregoing notices to the Bank with respect to accounting and
collateral release and notices to the Trustee pursuant to a Deed of Trust shall
be sent to the Bank as follows: Attention: VP Loan Servicing, Loan Services,
6000 Atrium Way, Mt. Laurel NJ 08054.

 

The term "Bank Affiliate" as used in this Note shall mean any "Affiliate" of the
Bank. The term "Affiliate" shall mean with respect to any person, (a) any person
which, directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such person, or (b) any person
who is a director or officer (i) of such person, (ii) of any subsidiary of such
person, or (iii) any person described in clause (a) above. For purposes of this
definition, control of a person shall mean the power, direct or indirect, (x) to
vote 5% or more of the Capital Stock having ordinary voting power for the
election of directors (or comparable equivalent) of such person, or (y) to
direct or cause the direction of the management and policies of such person
whether by contract or otherwise. Control may be by ownership, contract, or
otherwise.

 

The Borrower and each endorser and guarantor of this Note each irrevocably
submits to the nonexclusive jurisdiction of any Federal or state court sitting
in New Jersey, over any suit, action or proceeding arising out of or relating to
this Note. Each of the Borrower and each endorser and guarantor irrevocably
waives, to the fullest extent it may effectively do so under applicable law, any
objection it may now or hereafter have to the laying of the venue of any such
suit, action or proceeding brought in any such court and any claim that the same
has been brought in an inconvenient forum. Each of the Borrower and each
endorser and guarantor hereby consents to any and all process which may be
served in any such suit, action or proceeding, (i) by mailing a copy thereof by
registered and certified mail, postage prepaid, return receipt requested, to the
Borrower's, endorser's or guarantor's address shown below or as notified to the
Bank and (ii) by serving the same upon the Borrower(s), endorser(s) or
guarantor(s) in any other manner otherwise permitted by law, and agrees that
such service shall in every respect be deemed effective service upon the
Borrower or such endorser or guarantor.

 

THE BORROWER, EACH ENDORSER AND GUARANTOR AND THE BANK EACH HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL
COUNSEL, (A) WAIVES ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING IN CONNECTION WITH THIS NOTE, ANY OF THE OBLIGATIONS OF THE BORROWER,
EACH ENDORSER AND GUARANTOR TO THE BANK, AND ALL MATTERS CONTEMPLATED HEREBY AND
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (B) AGREES NOT TO SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CAN NOT
BE, OR HAS NOT BEEN, WAIVED. THE BORROWER, EACH ENDORSER AND GUARANTOR AND THE
BANK EACH CERTIFIES THAT NEITHER THE BANK NOR ANY OF ITS REPRESENTATIVES, AGENTS
OR COUNSEL HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT IN
THE EVENT OF ANY SUCH PROCEEDING SEEK TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL
BY JURY.

 

Executed as an instrument under seal as of March 6, 2015.

 

Loan Number - Note 1: 19335890001

 

5

 

 

  Borrower:       Medical Transcription Billing, Corp.         By: /s/ Mahmud U.
Haq     Mahmud U. Haq, Chief Executive Officer       7 Clyde Road   Somerset,
New Jersey   08873

 

Promissory Notes(4) Loan Number - Note 1: 19335890001

 



6

